UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2050



MARY JO BOWEN,

                                              Plaintiff - Appellant,

          versus


WEYERHAEUSER COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Malcolm J. Howard, District
Judge. (CA-98-70-4-H)


Submitted:   March 31, 2000                 Decided:   April 24, 2000


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William J. Little, III, LITTLE & SWANK, L.L.P., Greenville, North
Carolina, for Appellant. M. Daniel McGinn, Natalie K. Sanders,
BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, L.L.P., Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary Jo Bowen appeals the district court’s order granting De-

fendant’s motion for summary judgment. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the

district court.   See Bowen v. Weyerhaeuser Co., No. CA-98-70-4-H

(E.D.N.C. June 30, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2